John Vsher plaint. agt Major Nicholas Shapleigh Deft in an action of debt for thirteen pounds in mony due by booke with interest and other due damages according to attachmt datd April: 16° 1677. . . . The Jury brought in a special verdict i. e. if an order under a mans hand without being attested to bee a sufficient Evidence then wee finde for the plaint. thirteen pounds mony & costs of Court, if not wee finde for the Defendt costs of Court. The Magistrates upon perusall of the papers and consideration of this verdict finde for the plaint. thirteen pounds mony & costs of Court.